DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant also argues that “… one of ordinary skill in the art to make the locking mechanism of the Fathollahi's bumper portion out of rubber materials "in order to maintain a scratch resistant locking element." However, not all rubber is scratch resistant and not all scratch resistant materials are rubber… Fathollahi does not state that this scratch resistant material is rubber.” However the examiner respectfully disagrees. Fathollahi clearly teaches the rubber materials can be scratch resistant materials (paragraphs 0052, 0075 and 0087). Furthermore, one having an ordinary skill would understand that most rubber is a scratch resistant.
Applicant also argues that the one of ordinary skill in the art would not have been motivated by the alleged removability of Poon because Fathollahi's bumper is already but it doesn’t have detail how it has been done. Poon teaches particular feature detail of a rubber locking mechanism of a mobile housing/frame (paragraphs 0013 and 0015-0016). Thus, one having an ordinary skill would modify/utilize the detail feature a rubber locking mechanism in mobile device housing/frame of Poon in to the mobile device housing/frame Fathollahi for easy and secure locking and unlocking of the locking mechanism of a mobile housing/frame. In accordance with MPEP, in response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Thus, the rejections are proper and maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathollahi et al (U.S. Patent Pub. # US 2015/0194833 A1) in view of Poon et al (U.S. Patent # US 2016/0211877 A1) further in view of Poon (U.S. Patent # US 2015/0264822 A1).
	Regarding claim 1, Fathollahi et al discloses a mobile phone cover for use with a mobile phone (figures 1-6D, a protective case 10 for a mobile device; paragraphs 0048-0049), comprising: a first frame (figures 1-4 and 6C, a side protector or bumper portion 12) that forms a front portion of the mobile phone cover and comprises a 

 	Nevertheless, Poon et al discloses a frame comprises a rubber locking mechanism (figures 1-2C, a locking tab 9 and paragraph 0016).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fathollahi et al in view of the teachings of Poon et al to implement the locking mechanism of the first frame with a rubber materials in order allow easy to remove when desired (see Poon et al, paragraph 0015 and 0017).
Fathollahi et al in view of Poon et al does not explicitly disclose the back side of the second frame is not forming a back side of the mobile phone cover. 
Poon discloses a mobile phone cover for use with a mobile phone comprising: a first frame, a second and a third frame (figure 3, a front frame 12, a back frame 10 and a rear stretchable silicone rubber cover 6), the back side of the second frame is not forming a back side of the mobile phone cover (see figure 3, the back frame 10 and the rear stretchable silicone rubber cover 6; paragraphs 24-25, the back side of the second frame is  not forming the back side of the mobile phone cover).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third frame in a portable device case of Poon in to portable device case of Fathollahi et al in view of Poon et al in order provide firmly hold the enclosed device in its position (see poon paragraph 0024). 

Regarding claim 2, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 1. Fathollahi et al further discloses wherein the second frame houses a male connector (i.e., a plug 28) and a female connector (i.e., a female connector of a case 10 which is to be connected to a male connector 1012), and the female connector is operatively coupled to the male connector (paragraphs 0059-0062).  

Regarding claim 3, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 2. Fathollahi et al further discloses wherein the male connector is disposed such that the male connector mates with a second female connector (i.e., a port jack of a mobile device) of the mobile phone when the mobile phone is received by the guide (paragraph 0060, 0071 and 0079).  

Regarding claim 4, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 2. Fathollahi et al further discloses wherein the female connector provides a USB-type port for the mobile phone cover (paragraphs 0061-0062).  

Regarding claim 5, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 4.  Fathollahi et al further discloses wherein the female connector is configured to receive power from one or more of a wall plug, an alternating current (AC) power supply, a direct current (DC) power supply, and one or more batteries (paragraphs 0061-0063).  



Regarding claim 7, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 2. Fathollahi et al further discloses wherein the female connector is configured to charge batteries of the mobile phone cover and the mobile phone (paragraphs 0061-0063).    

Regarding claim 8, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 2. Fathollahi et al further discloses wherein the male connector is used to synchronize information between the mobile phone cover and the mobile phone (paragraphs 0060 and 0071, “…plug 28 may be able to communicate electronically with a mobile device and deliver charge to a mobile device from the case 10 containing a battery 40 containing at least a partial charge.”).     

Regarding claim 9, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 1. Fathollahi et al further discloses wherein the first frame comprises rubber material that is stretched across the second frame and the mobile phone (figures 1A and 6C, paragraphs 0048, 0050-0052, 0054 and 0076).


 
Regarding claim 12, Fathollahi et al in view of Poon et al and Poon discloses the apparatus of claim 1. Fathollahi et al further discloses wherein the back side of the second frame comprises one or more second guides between which a rechargeable battery is placed, and at least one of the one or more second guides comprises a screw post (figure 16A-16B9, a shield 2112; paragraphs 0070, 0076, 0139-00140 and 0189).

4.	Claims 11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathollahi et al (U.S. Patent Pub. # US 2015/0194833 A1) in view of Poon et al (U.S. Patent # US 2016/0211877 A1) further in view of Poon (U.S. Patent # US 2015/0264822 A1) further in view of Coverstone (U.S. Patent # US 9,300,347 B1).
	Regarding claim 13, Fathollahi et al in view of Poon et al discloses the apparatus of claim 12.  Although Fathollahi et al does not explicitly disclose wherein the rechargeable battery is covered by a printed circuit board that is secured to the back side of the second frame, Fathollahi et al discloses wherein the rechargeable battery is and a printed circuit board are secured to the second frame (see figures 5 and 6A; paragraphs 0065-0066).  Fathollahi et al also states “…the battery aperture may be located on any portion of the inside panel 25 … the battery aperture may be located on 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to place the rechargeable battery on the back of a printed circuit board that is secured to the back side of the second frame in order to provide more flexibility to user of the device.
Nevertheless, Coverstone discloses a rechargeable battery on a back of a printed circuit board that is secured to a back side of a second frame (see figures 1B-1C, items 170, 150 and 100a; column 9, lines 54-57 and column 10, lines 31-45).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fathollahi et al in view of Poon et al and Poon in view of the teachings of Coverstone to arrange a rechargeable battery on a back of a printed circuit board that is secured to a back side of a second frame in order to in order to enhances indications of a host mobile device alert as taught by Coverstone (column 12, lines 17-29).

Regarding claim 14, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 13.  Fathollahi et al further discloses wherein the printed circuit board comprises a multi-layer printed circuit board (see figures 16A-16B, 

Regarding claim 15, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 13.  Fathollahi et al further discloses wherein the printed circuit board comprises wireless circuitry that is used to communicate with the mobile phone (see paragraphs 0100 and 0105; a control circuitry 400 can be placed on PCB1; and the control circuitry 400 comprises a Bluetooth module).

Regarding claim 16, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 13.  Fathollahi et al further discloses wherein the printed circuit board comprises an array of lights (see paragraph 0138, “… lights 2296 and 2298 are installed on upper printed circuit board 2102”).

Regarding claim 17, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 13.  Fathollahi et al further discloses comprising: a third frame (figure 16A, a flat base 2110) that is configured to be mounted on the second frame (see figure 16A-16B and paragraph 0139).  
 Fathollahi et al in view of Poon et al and Poon does not explicitly disclose wherein the third frame and the second frame enclose the rechargeable battery and the printed circuit board.


Regarding claim 18, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 13.  Fathollahi et al further discloses comprising: a third frame that is configured to be mounted on the second frame (see figure 16A-16B and paragraph 0139, a flat base 2110 is configured to be mounted on the second frame (i.e., a shield 2112)).
Fathollahi et al in view of Poon et al and Poon does not explicitly disclose wherein Response dated December 16, 2019the third frame and the second frame enclose the rechargeable battery and the printed circuit board, the printed circuit board comprises an array of lights, and the third frame is transparent or semi-transparent so that the lights can be seen through the third frame.  
Coverstone discloses the third frame and the second frame enclose the rechargeable battery and the printed circuit board (see figures 1B-1C,  items, 100a, 100b, 100c and 150; column 9, lines 54-57 and column 10, lines 31-45, the printed circuit board comprises an array of lights, and the third frame is transparent or semi-transparent so that the lights can be seen through the third frame (figures 1B-1C, beads 180 of the third 100C and column 10, lines 46-53).  

Regarding claim 19, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 13.  Fathollahi et al further discloses wherein: the 

Regarding claim 20, Fathollahi et al discloses an accessory for use with a mobile phone (figures 1-6D, a protective case 10 for a mobile device ; paragraphs 0048-0049), comprising: a first frame (figures 1-4 and 6C, a side protector or bumper portion 12) that forms a front portion of the accessory and comprises a 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the locking mechanism of the first frame of Fathollahi et al made of rubber materials  and to place  the rechargeable battery on the back of a printed circuit board that is secured to the back side of the second frame in order to maintain a scratch resistant locking element and to provide more flexibility to user of the device (see Fathollahi et al paragraphs 0070 and  0075).
Nevertheless, Poon et al discloses a first frame comprises a rubber locking mechanism (figures 1-2C, a locking tab 9), the second frame comprises a plastic lock (figures 1-2C, a cavity 19), and the rubber lock is configured to interlock with the plastic lock (paragraph 0016).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fathollahi et al in view of the teachings of Poon et al to implement the locking mechanism of the first frame with a rubber materials in order to allow easy to remove when desired (see Poon et al, paragraph 0015 and 0017).
Fathollahi et al in view of Poon et al does not explicitly disclose the back side of the second frame is not forming a back side of the accessory; and a third frame that is 
Poon discloses a mobile phone cover for use with a mobile phone comprising: a first frame, a second and a third frame (figure 3, a front frame 12, a back frame 10 and a rear stretchable silicone rubber cover 6), the back side of the second frame is not forming a back side of the accessory (see figure 3, the back frame 10 and the rear stretchable silicone rubber cover 6; paragraphs 0024-0025, the back side of the second frame is  not forming the back side of the accessory (the mobile phone cover)); and a third frame  that is configured to be mounted on the second frame and that forms a back portion of the accessory (see figure 3, the back frame 10 and the rear stretchable silicone rubber cover 6; paragraph 0024-0025, the rear stretchable silicone rubber cover 6 is configured to be mounted on the second frame (i.e., the back frame 10)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third frame in a portable device case of Poon in to portable device case of Fathollahi et al in view of Poon et al in order provide firmly hold the enclosed device in its position (see poon paragraph 0024). 
Fathollahi et al in view of Poon et al and Poon does not explicitly disclose wherein the third frame and the second frame enclose the printed circuit Page 5 of 9U.S. Application No. 15/973,051, filed May 7, 2018 Attorney Docket No. 62803US01Response dated December 16, 2019board, and the third frame is transparent or semi-transparent so that the lights can be seen through the third frame.  
Coverstone discloses a third frame and a second frame enclose a printed circuit Page 5 of 9U.S. Application No. 15/973,051, filed May 7, 2018 Attorney Docket No. 62803US01 Response dated December 16, 2019board (see figures 1B-1C,  items, 100a, 100b, 100c and 150; column 9, lines 54-
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to  modify Fathollahi et al in view of Poon et al and Poon in view of  the teachings of Coverstone to arrange the third frame and the second frame enclose the printed circuit Page 5 of 9U.S. Application No. 15/973,051, filed May 7, 2018 Attorney Docket No. 62803US01Response dated December 16, 2019board, and to make the third frame is transparent or semi-transparent so that the lights can be seen through the third frame in order to enhance indications of a host mobile device alert as taught by Coverstone (column 12, lines 17-29).

Regarding claim 11, Fathollahi et al in view of Poon et al, Poon and Coverstone discloses the apparatus of claim 20.  Coverstone discloses wherein the third frame comprises a back side that forms a back side of the accessory, wherein the back side of the third frame comprises a via through which a user input device of the accessory is accessible (figures 1B-1C, beads 180 of the third 100C and column 7, lines 10-33).

Regarding claim 21, claim 21 is similar in scope to the claim 20 expect in method form and thus the rejection to claim 20 hereinabove is also applicable to claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649